DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 5-11, filed 5/06/2022, with respect to all objections and rejections of claims 1-12 and 20 have been fully considered and are persuasive.  The objections and rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art.  
The rejections of claims 13-19 are still considered applicable as described below based on the amendments to claim 13.  
Claims 10-12 are allowed.
	Support for the amendments to the claims is found in Fig. 1 and paragraphs 11, 13, 16, 33, 41, 42, and 43 of the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5, “one or more particle flow control” is missing “devices” after it.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maryamchik et al. US 20140311479.

Re claim 13, Maryamchik teaches a solar receiver system, comprising: 
a solar receiver (130, Figs. 1-2) having an outlet (into 140); 
two or more storage bins (140 and 270 as in Fig. 2) for collecting and storing particles from the outlet; 
a heat exchanger (150) in direct particle flow connectivity between two of the two or more storage bins (140 and 270);
and one or more particle flow control devices (120, 156—Figs. 1-2, 156A-156D—Fig. 3) disposed at locations within the system to control the particle flow and temperatures [8, 47-49, and 94]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Quam et al. US 20130112280.

Re claim 1, Maryamchik teaches a solar receiver system, comprising:  a solar receiver (130; Figs. 1-2) having an inlet (at 120 [72]) and an outlet (into 140 [74]); and one or more particle flow control devices (120) disposed at the inlet of the solar receiver to control the temperature of a plurality of particles [8, 47, 48, 72, and 94].  Maryamchik teaches a gate valve [109] as a flow control device (120) and varying the flow rate of particles through the flow control device (120) [47-48, 94, and 96].  Maryamchik does not explicitly teach a particular type of gate valve, and therefore, does not teach wherein the one or more particle flow control devices is configured to narrow or widen a curtain of the plurality of particles flowing through the solar receiver receiving solar irradiance.
Quam teaches wherein the one or more particle flow control devices is configured to narrow or widen a curtain of the plurality of particles flowing through the solar receiver receiving solar irradiance (using the gate valve 36 in Fig. 2; see [7 and 13]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “wherein the one or more particle flow control devices is configured to narrow or widen a curtain of the plurality of particles flowing through the solar receiver receiving solar irradiance” as taught by Quam, for the advantage of varying the flow rate of particles through the flow control device using a gate valve (using a gate valve like 36 in Fig. 2; see [7 and 13]).  This is considered to inherently narrow or widen a curtain of the plurality of particles flowing through the solar receiver receiving solar irradiance.

Re claim 2, Maryamchik and Quam teach claim 1.  Maryamchik further teaches a hopper (110) connected to the one or more particle flow control devices (120), the hopper discharging the plurality of particles [72].

Re claim 3, Maryamchik and Quam teach claim 1.  The combination of Maryamchik and Quam (as in the rejection of claim 1) further teaches wherein the particle flow control devices (120, Figs. 1-2) comprise a flow control member (a gate valve—[109]) that is movable to narrow or widen the curtain (see Quam, Fig. 2, gate valve 36 and [7 and 13]).

Re claim 4, Maryamchik and Quam teach claim 3.  The combination of Maryamchik and Quam (as in the rejection of claim 1) further teaches where in the flow control member comprises a slide gate device (“gate valve” as in [109] and as further shown by Fig. 2 of Quam) that is movable to narrow or widen the curtain (see Quam, Fig. 2, gate valve 36 and [7 and 13]).

Re claim 5, Maryamchik and Quam teach claim 1.  Maryamchik further teaches a storage bin (140, Figs. 1-2) having an inlet (from 130) and an outlet (at 156) and connected to the outlet of the solar receiver (130) [74].

Re claim 6, Maryamchik and Quam teach claim 5.  Maryamchik further teaches a heat exchanger (150; Figs. 1-2) having an inlet (at 156) and an outlet (at 220) and connected to the storage bin (140).

Re claim 7, Maryamchik and Quam teach claim 6.  Maryamchik further teaches one or more particle flow control devices (156, Figs. 1-2) disposed at the inlet of the heat exchanger (150) [49].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Quam et al. US 20130112280, and further in view of Sakadjian et al. US 20160017869.

Re claim 8, Maryamchik and Quam teach claim 1.  Maryamchik and Quam fail to teach wherein the one or more particle flow devices comprise a particle temperature measuring device.
Sakadjian teaches wherein the one or more particle flow devices comprise a particle temperature measuring device [46 and 48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Maryamchik and Quam with “wherein the one or more particle flow devices comprise a particle temperature measuring device” as taught by Sakadjian, for the advantage of controlling the particle flow device (120) of Maryamchik (see [8, 47, 48, and 94]) based on a measured temperature of the particles heated by the solar receiver, in order to “maintain a constant temperature of the heated particles exiting the solar receiver” (see [8, 47, and 48] of Maryamchik) and to “achieve maximum allowable solids temperature leaving each area” (see [94] of Maryamchik).

Re claim 9, Maryamchik, Quam, and Sakadjian teach claim 8.  Their combination further teaches wherein the particle temperature measuring device comprises one or more troughs.  The trough is shown in Maryamchik in Figs. 1-2 under the receiver (130).  Sakadjian teaches measuring temperature at the exit of the solar receiver via a series of circumferential valves and sensors (thermocouples) [46 and 48].  Thus, putting the sensors at Maryamchik’s trough (at the beginning of the trough or in the trough itself) proceeds logically from Sakadjian’s teachings.  It is worth noting that Sakadjian’s outlet valves (see [48]) could also be adopted for further control over the temperature and flow of the particles.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Sakadjian et al. US 20160017869, and further in view of Hollis et al. US 20110203573.

Re claim 14, Maryamchik teaches claim 13.
Maryamchik fails to teach wherein the one or more particle flow control devices are controlled automatically by the measured particle temperature exiting the receiver.
Sakadjian teaches wherein the one or more particle flow control devices are controlled by the measured particle temperature exiting the receiver [46 and 48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “wherein the one or more particle flow control devices are controlled by the measured particle temperature exiting the receiver” as taught by Sakadjian, for the advantage of controlling the particle flow device (120) of Maryamchik (see [8, 47, 48, and 94]) based on a measured temperature of the particles heated by the solar receiver, in order to “maintain a constant temperature of the heated particles exiting the solar receiver” (see [8, 47, and 48] of Maryamchik) and to “achieve maximum allowable solids temperature leaving each area” (see [94] of Maryamchik).
Sakadjian fails to teach “automatically.”
Hollis teaches a typical controller that would be programmed for similar control schemes for automatic (i.e., computerized) control [67, 68, 73, 99, 118, 124, 196, and 298].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “automatically” as taught by Hollis with the system as taught by Maryamchik in view of Sakadjian, for the advantage of controlling Maryamchik automatically via an electronic controller, as would have been appreciated by a person having ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Hollis et al. US 20110203573.

Re claim 15, Maryamchik teaches claim 13.  Maryamchik further teaches wherein two or more particle flow control devices (120) are configured to accommodate a non-uniform irradiance on the particle curtain such that the mass flow of particles is greatest where the irradiance is highest, and vice-versa (see [8, 47, 48, and 94]—maintaining constant particle temperature while accounting for different portions of the receiver at different temperatures due to different radiation exposure, with metering means 120 able to meter to different areas based on these differences).
Maryamchik does not explicitly teach “programmed.”
Hollis teaches a typical controller that would be programmed for similar control schemes [67, 68, 73, 99, 118, 124, 196, and 298].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “programmed” as taught by Hollis, for the advantage of controlling Maryamchik automatically via an electronic controller, as would have been appreciated by a person having ordinary skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Hollis et al. US 20110203573, and further in view of Zampieri US 20160032786.

Re claim 16, Maryamchik teaches claim 13.  Maryamchik does not teach wherein the particle flow control devices (156, in Figs. 1-2, and 156A-D in Fig. 3 [49 and 95]) are controlled automatically by particle temperature entering the heat exchanger.  Note that Maryamchik teaches monitoring and controlling the heat absorption in the heat exchanger (150) (controlled with valves 156A-156D in Figs. 3-6) [52].
Hollis teaches a typical controller that would be programmed for similar control schemes for automatic (i.e., computerized) control [67, 68, 73, 99, 118, 124, 196, and 298].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “automatically” as taught by Hollis, for the advantage of controlling Maryamchik automatically via an electronic controller, as would have been appreciated by a person having ordinary skill in the art.
Zampieri teaches measuring particle temperature entering the heat exchanger for the purpose of monitoring the heat supplied to a heat exchanger (Fig. 1, [128]).  This accords with Maryamchik’s described system which involves monitoring and controlling the heat absorption in the heat exchanger (150) (controlled with valves 156A-156D in Figs. 3-6) [52].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “measuring particle temperature entering the heat exchanger” as taught by Zampieri with the system as taught by Maryamchik in view of Hollis, for the advantage of monitoring and controlling the heat absorption of the heating surface in each fluidized bed, as in Maryamchik [52].  Zampieri’s structure enables a control system for accomplishing “[t]he heat absorption of the heating surface in each fluidized bed can be monitored and controlled separately” by controlling the flow as is provided in Maryamchik [52].  Thus, when combined, they teach “wherein the particle flow control devices are controlled by the measured particle temperature entering the heat exchanger.”

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Vandenhoeck US 4158385, and further in view of Zeng et al. US 20080176289.

Claim 17 is addressed below.
Re claim 19, Maryamchik teaches that the flow control device (156) meters particles to a heat exchanger (150) to “constantly match power demand for the system” [49] for use with a power generation system having a working fluid heated by the heat exchanger (150) [46 and 53-58].  Maryamchik does not teach wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady working-fluid outlet temperature.
Vandenhoek teaches to control the particle flow control devices to achieve a steady working-fluid outlet temperature (see Fig. 1, working fluid temperature measuring device 142 downstream of a heat exchanger 14, which controls a metering valve 96 that distributes particles to the heat exchanger 14—col. 7, lines 21-26).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “to control the particle flow control devices to achieve a steady working-fluid outlet temperature” as taught by Vandenhoek, for the advantage of “constantly match[ing] power demand for the system” as in Maryamchik [49].  In other words, it is reasonably straightforward that a thermally driven power generation system, which is set to meet a power demand (e.g., full load conditions—as fast as the power output device such as a turbine can safely operate—are typical and very well-known), depends on the temperature of the working fluid within that power generation system, so if, for example, the system is at full load, then like Vandenhoek a controller that ensures a constant temperature level of the working fluid is reasonably obvious (because there is no point is overheating the working fluid beyond what the system needs and potentially wasting heat otherwise gained in the solar receiver).
Zeng teaches wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady working-fluid outlet temperature [49].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Maryamchik and Vandenhoek with “wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady working-fluid outlet temperature” as taught by Zeng, for the advantage of “constantly match[ing] power demand for the system” as in Maryamchik [49].  Zeng teaches an exemplary control scheme using a typical PID controller (i.e., proportional-integral-derivative) for control of a temperature setpoint, and a person of ordinary skill in the art would have appreciated that the same could be applied to Maryamchik for control of the working fluid temperatures therein.

Re claim 17, the rejection of claim 19 also teaches claim 17.  Zeng’s PID controller is an “automatic” controller, and Vandenhoek teaches temperature control based on the working fluid temperature at the exit of the heat exchanger.  Thus, the combination of Maryamchik, Vandenhoek, and Zeng teaches claim 17.  For brevity, such similar discussion has not been duplicated.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Zeng et al. US 20080176289.

Re claim 18, Maryamchik teaches claim 13.  Maryamchik further teaches controlling the particle flow control devices to achieve a steady particle outlet temperature [47-48].  Maryamchik fails to teach wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady particle outlet temperature (Maryamchik doesn’t teach the italicized portion). 
Zeng teaches wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady particle outlet temperature [49].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady particle outlet temperature” as taught by Zeng, for the advantage of controlling the particle flow device (120) of Maryamchik (see [8, 47, 48, and 94]) based on a measured temperature of the particles heated by the solar receiver, in order to “maintain a constant temperature of the heated particles exiting the solar receiver” (see [8, 47, and 48] of Maryamchik) and to “achieve maximum allowable solids temperature leaving each area” (see [94] of Maryamchik).  Zeng teaches an exemplary control scheme using a typical PID controller (i.e., proportional-integral-derivative) for control of a temperature setpoint, and a person of ordinary skill in the art would have appreciated that the same could be applied to Maryamchik for control of temperatures therein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Sakadjian et al. US 20160017869, and further in view of Quam et al. US 20130112280.

Re claim 20, Maryamchik (Figs. 1-2) teaches a method, comprising heating particles in a solar receiver (103, Figs. 1-2) in a solar receiver system and adjusting the flow of particles into a solar receiver (with 120; see [8, 47, 48, and 94]).  Maryamchik teaches a gate valve [109] as a flow control device (120).  
Maryamchik does not teach measuring temperatures of the particles and secondary medium at one or more locations within the system; and adjusting the width of flow of particles into a solar receiver based on the measured temperatures.
Sakadjian teaches measuring temperatures of the particles and secondary medium at one or more locations within the system; and adjusting the flow of particles at least through one component of the system based on the measured temperatures [46 and 48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “measuring temperatures of the particles and secondary medium at one or more locations within the system; and adjusting the flow of particles at least through one component of the system based on the measured temperatures” as taught by Sakadjian, for the advantage of controlling the particle flow device (120) of Maryamchik (see [8, 47, 48, and 94]) based on a measured temperature of the particles heated by the solar receiver, in order to “maintain a constant temperature of the heated particles exiting the solar receiver” (see [8, 47, and 48] of Maryamchik) and to “achieve maximum allowable solids temperature leaving each area” (see [94] of Maryamchik).
Quam teaches adjusting the width of flow of particles into a solar receiver (using the gate valve 36 in Fig. 2; see [7 and 13]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Maryamchik and Sakadjian with “adjusting the width of flow of particles into a solar receiver” as taught by Quam, for the advantage of varying the flow rate of particles through the flow control device using a gate valve (using a gate valve like 36 in Fig. 2; see [7 and 13]).  This is considered to inherently narrow or widen a curtain of the plurality of particles flowing through the solar receiver receiving solar irradiance.

Allowable Subject Matter
Claims 10-12 are allowed.

Reasons for Allowance
In claim 10, the recitation of “a temperature measurement device at the one or more flow control devices that provides a heat exchanger particle inlet temperature to a flow control device at an inlet to a solar receiver,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The closest known prior art is cited herein.  Maryamchik (cited above) teaches maximization of particle temperature at the solar receiver [48-49], so there is no point is modifying Maryamchik to include this limitation because the maximum temperature is always being achieved anyway.  In other words, measuring the temperature at flow control device 156 in Fig. 2, at an inlet of the heat exchanger, is essentially meaningless with regard to maximizing particle temperature at the solar receiver 130.  Aside from this, as is evidenced by Sakadjian, the relevant temperature to know for the particle temperature, with respect to the performance of the solar receiver, is at the outlet of the solar receiver [48], not the inlet of the heat exchanger at the flow control device.  Thus, this feature is not taught by the prior art.
Claims 11-12 depend from claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746